United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, FAIR OAKS POST
OFFICE, Fair Oaks, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-911
Issued: October 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2011appellant filed a timely appeal of a November 16, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective May 5, 2010.
On appeal, appellant alleged that she had continued medical residuals and disability from
her accepted employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 11, 2008 appellant, then a 49-year-old mail carrier, filed a traumatic injury
alleging that on February 9, 2008 she injured her right knee when she stepped out of a mail
vehicle on the pavement and jammed her right knee. She sought treatment at the Med Center
and received the diagnosis of right knee sprain/strain. Appellant returned to light-duty work on
February 11, 2008. OWCP accepted her claim for strain of the right knee.
Dr. John Champlin, a Board-certified family practitioner, supported the diagnosis of right
knee strain/strain on February 11, 2008. On March 19, 2008 he expanded appellant’s claim to
include probably chondromalacia of the patella and right patellofemoral pain syndrome. On
May 5, 2008 Dr. Champlin included the additional diagnosis of patella subluxation. Appellant
underwent a magnetic resonance imaging (MRI) scan on May 7, 2008 which demonstrated no
abnormal areas or significant findings. In a note dated May 14, 2008, Dr. Champlin found that
her right hip was aching and that she reported feeling depressed and anxious over her injury. On
June 12, 2008 he added the diagnosis of degenerative joint disease in the right knee.
Dr. Randall K. Schaefer, a Board-certified orthopedic surgeon, examined appellant on
June 5, 2008 and diagnosed right patellofemoral pain syndrome. He provided a history of injury
and reviewed the MRI scan. Dr. Schaefer provided work restrictions of no climbing, squatting or
kneeling. On July 7, 2008 he repeated his diagnosis and work restrictions.
On October 1, 2008 Dr. Champlin noted that appellant was terminated by her employer
due to her disability. In his November 6, 2008 note, he stated that she had depression secondary
to her orthopedic injury. Dr. Champlin noted that appellant had developed hip pain secondary to
her gait in a note dated December 4, 2008.
OWCP conducted a telephone conference on February 24, 2009. Appellant reported that
she was terminated from her employment because of residuals of her February 9, 2008
employment injury. OWCP noted that she was employed as a transitional carrier in
September 2007 and ended on September 29, 2008 in a one-year temporary appointment. It
informed appellant of her burden to establish a consequential emotional condition and also
informed her of her burden to establish a schedule award.
On March 4, 2009 OWCP referred appellant for a second opinion evaluation with
Dr. Robert S. Ferretti, a Board-certified orthopedic surgeon. In a report dated April 9, 2009,
Dr. Ferretti noted her history of injury and found a slight limp of the right leg on physical
examination. He found no swelling, deformity or discoloration of the right knee. Dr. Ferretti
stated that appellant had no tenderness on palpation, but that she had a palpable soft patellar
region popping sensation during range of motion with no pain or ligamentous laxity. He
diagnosed history of right knee sprain/strain. Dr. Ferretti stated, “The currently diagnosed
condition would be probably chondromalacia patella syndrome. This is medically connected to
the injury described … with a consequence of a right knee sprain/strain, which most likely
involved the patellofemoral joint. As mentioned, the condition is subjective with no objective
abnormality found, which can be consistent with a mild chondromalacia patellae pain syndrome.
In this case, this would be a presumptive diagnosis with no evidence of any residuals of a
specific right knee sprain/strain.” Dr. Ferretti found that appellant had no physical limitations

2

from the work-related injury. He indicated that her hip region pain condition had only subjective
findings and he did not consider this a consequential injury. Dr. Ferretti found that appellant
reached maximum medical improvement within six months from the injury on August 9, 2008.
In a letter dated March 15, 2010, OWCP proposed to terminate appellant’s compensation
and medical benefits based on Dr. Ferretti’s report. It allowed 30 days for a response.
By decision dated May 5, 2010, OWCP terminated appellant’s compensation and medical
benefits effective May 5, 2010.
Appellant requested an oral hearing of the May 5, 2010 termination decision on
May 7, 2010.2
Appellant testified at the oral hearing on August 10, 2010. She expressed her frustration
with OWCP.
By decision dated November 16, 2010, the Branch of Hearings and Review found that
appellant recovered from her accepted right knee sprain/strain based on Dr. Ferretti’s report. The
hearing representative further found that she had not established any additional knee conditions
as a result of her accepted February 9, 2008 employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.4 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.5 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition, which require further medical treatment.6
ANALYSIS
OWCP accepted appellant’s claim for right knee sprain/strain. Appellant’s attending
physician, Dr. Champlin continued to support her partial disability for work and diagnosed
2

In a decision dated June 28, 2010, OWCP denied modification of a January 27, 2010 decision denying
appellant’s claim for a consequential shoulder injury. As it issued this decision more than 180 days prior to
appellant’s appeal to the Board, the Board does not have jurisdiction over this decision and will not consider this
issue on appeal. 20 C.F.R. § 501.3.
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Furman G. Peake, 41 ECAB 361, 364 (1990).

6

Id.

3

additional conditions including chondromalacia patella, right patellofemoral pain syndrome and
degenerative joint disease. He referred appellant to Dr. Schaefer who examined her on June 5
and July 7, 2008 and diagnosed right patellofemoral pain syndrome. Dr. Champlin provided
work restrictions of no climbing, squatting or kneeling.
OWCP referred appellant for a second opinion evaluation with Dr. Ferretti who
completed a report on April 9, 2009 and included a history of injury and physical findings he
stated, “The currently diagnosed condition would be probably chondromalacia patella syndrome.
This is medically connected to the injury described … with a consequence of a right knee
sprain/strain, which most likely involved the patellofemoral joint. As mentioned, the condition is
subjective with no objective abnormality found, which can be consistent with a mild
chondromalacia patellae pain syndrome. In this case, this would be a presumptive diagnosis with
no evidence of any residuals of a specific right knee sprain/strain.” Dr. Ferretti further found that
appellant had no physical limitations from the work-related injury.
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
medical benefits. Dr. Ferretti opined that she had a continued medical condition as a result of
her accepted employment injury and diagnosed chondromalacia patella syndrome. He stated that
this condition was related to appellant’s accepted right knee strain/sprain. There is no medical
evidence in the record which supports a finding that her accepted right knee condition has
resolved without residuals as both Dr. Champlin and Dr. Ferretti continue to support this
diagnosis. As the medical evidence in the record supports that appellant has continued medical
residuals from her accepted employment injury, OWCP failed to meet its burden of proof to
terminate her compensation and medical benefits.
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
compensation and medical benefits.

4

ORDER
IT IS HEREBY ORDERED THAT the November 16, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

